Citation Nr: 1709287	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-11 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability, claimed as a pinched nerve, including as secondary to the service-connected left knee disability.


ATTORNEY FOR THE BOARD

T. Atuyotan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied the Veteran's claim for a pinched nerve. 

This matter was previously before the Board in August 2015, at which time it was remanded for further development.  As discussed below, there has not been substantial compliance with the Board's directives.   See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was remanded in August 2015 for additional development, including a supplemental medical opinion.  The opinion provider was requested to explain the rationale for all opinions requested and was asked to opine as to whether the diagnosed lumbar spine strain with sciatica was related to service or was caused or aggravated by the service-connected left knee disability.  However, the March 2016 medical opinion did not comply with the remand directives and is inadequate.

In March 2016, a VA provider completed a disability benefits questionnaire (DBQ) medical opinion.  The opinion provider reviewed the VA claims file.  The clinician noted that an "in-person examination" was also used to obtain medical information to complete the document, but minimal contemporaneous clinical findings were noted, other than a mention that spine X-rays were obtained "today."  In essence, the March 2016 clinician found that the Veteran did not have a current low spine disability.  He determined that "the diagnosis of lumbar spine strain with sciatica is poorly supported and most likely erroneous."  As support for this conclusion, the clinician stated that the "'diagnosis' was based entirely on subjective report of symptoms."  The clinician noted that a 2010 examination was "normal," that no X-ray, MRI or other diagnostic testing was performed (the clinician found that the X-ray at the time of the medical opinion was "negative (normal for her age)."  The examiner also noted that she "exhibits a normal gait and gives no impression consistent with pain behavior."  

Thus, the record now contains a 2016 medical opinion finding no diagnosis of a low back disability and a 2010 VA examination which diagnosed lumbar strain with sciatica.  In weighing these opinions, the Board cannot conclude at this juncture that the preponderance of the evidence is against a finding that the Veteran ever had a back disability during the course of this appeal.  The Board finds that the 2016 medical opinion is less probative than the 2010 VA examination.  First, the fact that the 2016 clinician concluded that no low back disability presently existed is not fatal to the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)) (the presence of a chronic disability at any time during the claim process can establish the "current disability" element of a service connection claim, even where the most recent diagnosis is negative).  Second, the 2016 clinician concluded that the 2010 diagnosis was "based entirely on subjective report of symptoms" when, in fact, the 2010 examiner noted a positive Lasegue's sign was obtained regarding the Veteran's condition of lumbar spine strain with sciatica.  Finally the 2010 VA examination was much more detailed than the "in-person" examination in 2016.  

As a result, given that the Veteran has or had during the appeal a diagnosis of lumbar strain with sciatica, the opinions requested in the prior Board remand are still necessary in order to adjudicate the claim.  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71. Thus, in accordance with Stegall, violation for full compliance with the Board's prior remand is warranted.

In light of the remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Please obtain any updated VA and non-VA treatment records regarding the Veteran's back.

2.  Please obtain a supplemental opinion (with examination only if deemed necessary by the clinician) to determine the etiology of the Veteran's current low back disability, diagnosed as lumbar spine strain with sciatica (claimed as a pinched nerve).  The Veteran's entire record should be reviewed by the clinician, and must specifically address the clinical findings in the July 2010 VA examination.  The clinician must take as fact for purposes of this opinion that the Veteran has (or had during the course of the appeal) a diagnosis of lumbar spine strain with sciatica.

(a) With respect to any lumbar spine disability diagnosed since the claim was filed in September 2009, and to specifically include lumbar spine strain with sciatica, the clinician is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service.

In answering this question, please discuss the Veteran's in-service complaints, treatment and diagnoses of low back pain and contusion to the sacrum/coccydynia sprain.  For purposes of this opinion, the clinician should take as fact that the Veteran's back was sound at entrance into service.

(b) With respect to any lumbar spine disability diagnosed since the claim was filed in September 2009, and to specifically include lumbar spine strain with sciatica, the clinician is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was caused by the Veteran's service-connected left knee disability.

(c) With respect to any lumbar spine disability diagnosed since the claim was filed in September 2009, and to specifically include lumbar spine strain with sciatica, the clinician is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was permanently aggravated (worsened in degree of severity) by her service-connected left knee disability. (Please be sure to separately and specifically address the questions of causation and aggravation.)

The clinician must explain the rationale for all opinions provided.  The clinician should take into consideration that the Veteran is competent to report in-service and post-service symptoms.

3. After completion of the above and any further development deemed necessary, review and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






